Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (JP 2014/061035) in view of Simmerer et al. (US Patent 7,725,967).
Regarding claims 1, 6, 14, Tamai et al. teach a method of moving an immobile person from a bed mattress comprising positioning a bed sheet between the person and the mattress, coupling the sheet to a mechanical hoist and then lifting the person on the sheet from the mattress or repositioning the person on the mattress. Tamai et al. teach the sheet and flexible lifting frame connected to the woven fabric, but are silent regarding the specifics of the sheet. However, Simmerer et al. teach a bed sheet comprising a continuous length of a single ply woven fabric having a top edge portion, a bottom edge portion, a left side edge portion a right side edge portion and a central region there between with the central portion therebetween configured to provide a surface upon which a person may rest or sleep. The bed sheet also comprises a flexible lifting frame (can be construed as tube area at the edge) connected to the woven fabric with the central region free of underlying supports. At least a portion of the flexible lifting frame is sewn to the woven fabric. The woven fabric is formed from a first yarn and optionally a second yarn with the first yarn having a higher breaking strength than the second yarn. The fabric has an upper and lower surface for contacting the person.  Simmerer et al. teach the fabric is comprised of aramid and therefore clearly meets the claimed tear strength and tensile strength claim limitations or would have been obvious to achieve in order to improve strength. Simmerer et al. also teaches use of polyamide or cotton in the fabric which would make it clear or obvious the fabric possesses the claimed drying rate or obvious to achieve in order to improve comfort. Simmerer et al. are silent regarding the claimed coefficient of friction. However, Simmerer et al. teaches aramid continuous filaments as the first yarn woven and it would have been obvious to one of ordinary skill in the art to use filaments in the fabric for improved strength and to utilize a plain weave as it is the most common weave known in the art. The present specification teaches use of continuous filaments in a plain weave achieves the claimed coefficient of friction. Therefore, the claimed coefficient of friction is obvious over Simmerer.
Regarding claim 2, It is clear or obvious the person as taught by Tamai et al. is positioned on the bed sheet overnight or for at least one day or until the bedsheet requires replacement due to soiling as the entire invention of Tamai is to reduce the burden of the caregiver and therefore the bed sheet would remain in place until needed to reduce the burden of the caregiver. 
Regarding claim 3, Tamai et al. teach returning the sheet to the mattress and it would have been more than obvious to one of ordinary skill in the art to remove the sheet from the mechanical hoist or mattress and launder the sheet in a rotating drum washing machine and dry it and return the sheet to the same or a different mattress by repeating the step of positioning the bed sheet between the person and the mattress upon which the same or different person may rest or sleep as is not only known in the art, but mere common sense. 
Regarding claim 7, The previous combination is silent regarding the claimed weight percent of the first and second yarn. However, it would have been obvious to one of ordinary to use the claimed amounts of the first and second yarns in order to improve the strength of the fabric or to improve the hand of the fabric. 
Regarding claims 8-10, Tamai et al. are silent regarding the claimed fiber composition. However, Simmerer et al. teach the second yarn is polyamide (which includes 100% polyamide), polyester (which includes 100% polyester) or a combination of the two in order to reinforce the fabric. It would have been obvious to one of ordinary skill in the art to arrive at using nylon 6 or nylon 6,6 as it is well known in the art as a polyamide and polyethylene terephthalate is well known in the art and used as a polyester  and use the fabric of Simmerer et al. in Tamai et al. in order to provide reinforcement  and arrive at the claimed invention and therefore the claimed properties are also obvious over the combination.
Regarding claims 11 and 18-19, The previous combination is relied upon as set forth above, and is silent regarding the claimed specifics of the first and second yarn. However, it would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed denier of the first and second yarn and the number of filaments including the denier of the first and second yarns being the same in order to balance fabric properties such as strength and flexibility and obtain a balanced fabric. Further, given the previous combination teaches such a similar method using such similar materials, the claimed properties are necessarily inherent. 
Regarding claim 12, The previous combination teaches the flexible lifting frame is connected to the woven fabric at the top edge portion, bottom edge portion, left edge portion and/or the right edge portion with the frame surrounding the central region and the frame comprised of a plurality of flexible handle/lifting/securement straps connected to each of the left, right, top and/or bottom edge portions and the central region is free of underlying supports and consisting of a single layer of the woven fabric. 
Regarding claims 13-17, Tamai et al. are silent regarding the specifics of the sheet. However, Simmerer et al. teach aramid fiber in order to improve strength. It would have been obvious to one of ordinary skill in the art at the time of the invention to use liquid crystalline polymer fibers, thermoset liquid crystalline fibers, ultra-high molecular weight polyethylene fibers and Vectra fibers as alternative as they are known in the art as alternative to aramid fibers as is evidenced by PG Pub. 2014/0090349 and PG Pub. 2012/0160144 in Tamai et al. in order to improve strength and arrive at the claimed invention. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (JP 2014/061035)  in view of Simmerer et al. (US Patent 7,725,967) in view of Wass et al. (US Patent 7,990,272).
 Regarding claims 4-5, The previous combination is relied upon as set forth above. Simmerer et al. are silent regarding the claimed unique identifier tag. However, Wass et al. teach using a unique identifier tag connected to items used in a medical setting to track use of a medical item. It would have been therefore obvious to one of ordinary skill in the art to use the unique identifier tag  and connect it to the sheet as taught by Wass et al. in Simmerer et al. in order to track use of medical items  and therefore electronically read the unique identifier tag upon said positioning or repositioning step  or laundering step in an electronic database and arrive at the claimed invention.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (JP 2014/061035) in view of Simmerer et al. (US Patent 7,725,967) in view of Rock (PG Pub. 2013/0183495).
Regarding claim 20, Simmerer et al. are relied upon as set forth above. Simmerer et al. are silent regarding the claimed antimicrobial substance topically applied to or inherently available in the fabric. However, Rock teaches applying an antimicrobial substance topically to the fabric in order to provide antimicrobial properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antimicrobial substance topically applied to the fabric as taught by Rock in Simmerer et al. in order to provide antimicrobial properties and arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789